I 1TH COURT OF APPEALS

EASTLAND, TEXAS

JUDGMENT
Carol Johnene Morris, * From the Mist District
Court of Midland County!
Trial Court No. CR37161.
Vs. No. ll~1 l—OOO37—CR * January 31, 2013

State of Texas, * Per Curiam Memorandum Opinion.

(Panel consists of: Wright, Ci,
McCall, J., and Willsoni J.)

This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial

court is reversed; and judgment is rendered vacating the conviction.